Per Curiam.

Plaintiff had the burden of proving by competent evidence not only the negligence of defendant, but a causal connection between the blasting and the damages.
Plaintiff’s witness, admittedly not an expert, was not qualified to negate the possibility of damage from ordinary wear or from causes other than the blasting.
The verdict with respect to causal relationship between the claimed negligence and the damages finding no support in the record may not be permitted to stand and the judgment must be reversed. Plaintiff, however, should have the opportunity of curing the defect at a new trial.
The judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.